Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the                           Dec 10 2013, 9:34 am
purpose of establishing the defense of
res judicata, collateral estoppel, or the
law of the case.

ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

JILL M. ACKLIN                                   GREGORY F. ZOELLER
Acklin Law Office, LLC                           Attorney General of Indiana
Westfield, Indiana
                                                 ERIC P. BABBS
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

RAYMOND B. BAKER,                                )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )    No. 24A01-1304-CR-163
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                    APPEAL FROM THE FRANKLIN CIRCUIT COURT
                        The Honorable Clay M. Kellerman, Judge
                            Cause No. 24C02-1203-FD-343




                                     December 10, 2013



               MEMORANDUM DECISION - NOT FOR PUBLICATION



ROBB, Chief Judge
                                Case Summary and Issue

      Following a jury trial, Raymond Baker was convicted of two counts of neglect of a

dependent, both Class D felonies, and sentenced to two years on each count, to be served

concurrently, with six months suspended. Baker appeals his convictions, raising the sole

issue of whether sufficient evidence was presented to support his convictions.

Concluding there was sufficient evidence that Baker committed neglect of a dependent as

charged, we affirm.

                              Facts and Procedural History

       Cynthia Blanton is a school bus driver for Franklin County Schools. Baker’s two

daughters, A.B. and H.B., ride Blanton’s bus. On the morning of February 27, 2012,

A.B. and H.B. missed the bus. Admittedly upset with the girls for missing the bus, Baker

initially told them they would have to stay home from school that day but eventually

decided to take them to the school. At some point, Baker realized he might be able to

catch the bus en route rather than going all the way to the school. Blanton testified that

as she drove north toward the school on Johnson Fork Road, a car traveling south on

Johnson Fork Road was in her lane.         She was approaching a T-intersection with

Sharptown Road to her right and assumed the car was going to try to make a left turn

onto Sharptown Road in front of the bus. She honked her horn, but the car remained in

her lane. To avoid what she felt was an inevitable collision, Blanton steered the bus into

the southbound lane and went left of the car, narrowly avoiding a telephone pole on the

west side of Johnson Fork Road directly opposite Sharptown Road. Rather than turning

onto Sharptown Road as Blanton had assumed it would, the car came to a stop at an angle

alongside the bus, and A.B. and H.B. stepped out and walked to the doors of the bus.
                                            2
Through the closed doors, Blanton told the girls to go back to their car because she was

not allowed to pick them up at an unscheduled stop.             Additionally, Blanton was

frightened by the encounter and was unwilling to open the doors to Baker. Regardless,

Blanton testified that the car was stopped close enough to the bus that she would have

been unable to open the doors if she had been inclined to. Baker became angry, and

Blanton testified that he swore at her. Baker denied swearing at Blanton but admitted

giving her the finger. A.B. and H.B. got back in the car, and according to a student on

the bus that day, Baker pulled away before the girls had their doors shut. Blanton

reported the incident to the school when she arrived and provided a list of students on the

bus at the time.

       The State charged Baker with two counts of neglect of a dependent, Class D

felonies, for knowingly or intentionally placing his two daughters in a situation that

endangered their lives when he “drove his automobile at a high rate of speed directly in

the path of a school bus” while his daughters were passengers in the car. Appellant’s

Appendix at 45-46.       Baker was also charged with thirty-six counts of criminal

recklessness, Class D felonies, one count for each identified person on the bus. A two-

day jury trial was held in February 2013. The State made the following comments during

its closing argument:

       The Neglect of a Dependent; the Defendant knowingly or intentionally
       placed [A.B. and H.B.] in a situation that actually and appreciatively
       endangered the life or health and when they’re a dependent. . . .
       Endangered their life or health; you heard [a student on the bus] testify that
       because of the way the car was over in this lane, the bus was going to hit
       right at her door. That was . . . that was lights out and she didn’t see any
       way to avoid it, she was so appreciative the way this happened. If you look
       at the . . . the seconds [on a video from the bus], this happened quickly,
       very quick . . . . [Blanton] blew the horn, went to the left; veered to the left
                                              3
       and stopped and then who took off first? It’s on video, he did. He sped off,
       was he angry? The kids weren’t even in the car. They’re telling me they
       had their seatbelt on; they didn’t have an opportunity to put their seatbelt
       on, they didn’t get their door closed. It’s impossible. . . . We didn’t hear
       conflicts in the testimony on what happened when this Criminal
       Recklessness act occurred. Remember I told you that’s our burden of
       proof, those elements only. Not what happened before, not what happened
       after. I’m saying it’s important, but when it comes down to it, did the State
       prove it’s [sic] case beyond a reasonable doubt? What happened in that
       five, eight seconds . . . . But when it came, come [sic] to the crucial part of
       the testimony, did they deviate at all? No. That bus was coming at them, a
       crash was imminent, there’s no way to avoid it. That’s never been deviated
       upon.

Transcript at 319-21. A trial court entry for the second day indicates that after retiring to

deliberate, the jury “notifies the Court that it has a question. Both the State of Indiana

and the Defendant were notified and agreed as to the appropriate response would be to

instruct the jury to re-read the instructions.” Id. at 82. The question was “Can it be

neglect of a dependent when Baker left the scene with his girls and doors were not closed

vs. as stated in Count 37 & 38.” Id. at 122. After being instructed to re-read the jury

instructions, the jury found Baker not guilty of the counts of criminal recklessness but

guilty of the two counts of neglect of a dependent. Baker now appeals.

                                 Discussion and Decision

                                  I. Standard of Review

       Our standard of reviewing a sufficiency claim is well-settled:

       We do not reweigh the evidence or judge the credibility of the witnesses,
       and respect the jury’s exclusive province to weigh conflicting evidence.
       We consider only the probative evidence and reasonable inferences
       supporting the verdict. We affirm if the probative evidence and reasonable
       inferences drawn from the evidence could have allowed a reasonable trier
       of fact to find the defendant guilty beyond a reasonable doubt.

Delarosa v. State, 938 N.E.2d 690, 697 (Ind. 2010) (quotations and citations omitted).

                                             4
                          II. Evidence of Neglect of a Dependent

       Baker contends the evidence was insufficient to support the jury’s verdict of guilty

of neglect of a dependent, as evidenced by the jury question indicating it was seeking

facts other than those alleged in the information as a basis for a guilty verdict.

Specifically, Baker contends that “[b]ecause the jury did not find that the State produced

sufficient evidence that Baker committed the crime as charged, the jury erred in returning

a verdict of guilty.” Brief of Appellant at 11.

       It has long been held that appellate courts “will not speculate as to the wisdom,

motive, or reasoning of the jury in reaching its verdict.” Wallace v. State, 492 N.E.2d 24,

25 (Ind. 1986). We may only ascertain whether there was sufficient evidence from which

a reasonable inference may be drawn from the evidence which could have allowed a

finding of guilt. See Delarosa, 938 N.E.2d at 697. A conviction for neglect of a

dependent requires the State to prove that “[a] person having the care of a dependent . . .

knowingly or intentionally . . . places the dependent in a situation that endangers the

dependent’s life or health . . . .” Ind. Code § 35-46-1-4(a)(1). The State alleged in the

information against Baker that he committed neglect of dependent by driving his vehicle

at a high rate of speed directly in the path of a school bus. Here, there were at least two

eyewitnesses who testified that Baker drove a vehicle on the wrong side of the road

directly in the path of a school bus. There is no question that his daughters were

passengers in the vehicle at the time. In addition, video of the incident as recorded by

cameras on the bus was shown to the jury. From that evidence, a reasonable inference

that Baker endangered his daughters’ lives could be made.


                                              5
       We also would not characterize the State’s case as Baker does: that the State

“emphasized” the evidence that Baker drove away from the scene before his daughters

were securely in the car. Br. of Appellant at 10-11. The State did elicit testimony from

both Blanton and a student on the bus that Baker drove away before the girls’ doors were

shut, and the State did mention that evidence in its closing argument. However, in the

context of all of the testimony and the entirety of the State’s closing argument, the

references to Baker’s leaving were brief and meant to comment on Baker’s general

demeanor and to point out credibility issues with the girls’ testimony. See Tr. at 319-20

(“He sped off, was he angry? . . . [The girls are] saying, ‘Yeah, we put our seatbelt on,

yeah we didn’t get the door closed yet.’ Bologna, nothing makes sense. Use your

common sense, your life’s experiences, your knowledge.”).

       Given that there was sufficient evidence adduced at trial to support the verdict, the

fact that the jury asked a question about other evidence that could also prove the crime is

immaterial. The trial court responded to the jury’s question by telling it to reread the

court’s instructions. The jury instructions are not included in the record before us, either

in written or transcribed form, but we believe it safe to say the instructions included the

statutory definition of neglect of a dependent, the text of the charging information, and

instructions regarding the burden of proof and the “reasonable doubt” standard. A jury is

presumed to follow the court’s instructions. Morgan v. State, 903 N.E.2d 1010, 1019

(Ind. Ct. App. 2009), trans. denied. It would not be uncommon for there to be evidence

beyond that specified in the information which could prove the crime, but we are

concerned only with whether there is sufficient evidence to prove the crime as charged,

and in this case, we hold that there was. To say, as Baker does, that the jury question
                                             6
indicates the jury did not find that the facts alleged by the information were sufficient to

prove the crime but found him guilty anyway is impermissible speculation into the jury’s

fact-finding process. See Paul v. State, 888 N.E.2d 818, 823 (Ind. Ct. App. 2008) (noting

the defendant’s argument “requires that we speculate on the jury’s thought process,

which we do not do.”), trans. denied.

                                        Conclusion

       Sufficient evidence was presented from which the jury could have found Baker

guilty beyond a reasonable doubt of two counts of neglect of a dependent, and the

judgment is therefore affirmed.

       Affirmed.

RILEY, J., and KIRSCH, J., concur.




                                             7